                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYREEK JACKSON,
    Plaintiff,

        v.                                            CIVIL ACTION NO. 19-CV-5824

PAUL GREGORY LITTLE, D.O.,
etal,
        Defendants.

                                 0 .        ORDER

        AND NOW, this ~ b r u a r y , 2020, upon consideration of Plaintiff Tyreek

Jackson's Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 6), and his prose Complaint (ECF No. 2), it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     Mr. Jackson, #NY-8157, shall pay the full filing fee of$350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of State Correctional Institution - Chester or other appropriate official to assess

an initial filing fee of20% of the greater of (a) the average monthly deposits to Mr. Jackson's

inmate account; or (b) the average monthly balance in Jackson's inmate account for the six-

month period immediately preceding the filing of this case. The Superintendent or other

appropriate official shall calculate, collect, and forward the initial payment assessed pursuant to

this Order to the Court with a reference to the docket number for this case. In each succeeding

month when the amount in Mr. Jackson's inmate trust fund account exceeds $10.00, the

Superintendent or other appropriate official shall forward payments to the Clerk of Court

equaling 20% of the preceding month's income credited to Mr. Jackson's inmate account until

the fees are paid. Each payment shall refer to the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of State Correctional Institution - Chester.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court's

Memorandum.

       6.      Mr. Jackson may file an amended complaint within forty-five (45) days of the

date of this Order. Any amended complaint must identify all defendants in the caption of the

amended complaint in addition to identifying them in the body of the amended complaint and

shall state the basis for Mr. Jackson's claims against each defendant. The amended complaint

shall be a complete document that does not rely on the initial Complaint or other papers filed in

this case to state a claim. When drafting his amended complaint, Jackson should be mindful of

the Court's reasons for dismissing the claims in his initial Complaint as explained in the Court's

Memorandum. Upon the filing of an amended complaint by counsel the Court will direct the

Clerk of Court to issue summonses and will direct service by the United States Marshals

pursuant to Federal Rule of Civil Procedure 4(c)(3).

       7.      lfMr. Jackson fails to file an amended complaint in accordance with this Order,

his case may be dismissed without further notice for failure to prosecute.
